BRICKELL, C. J.-
-The term of the court is’the limit within which the power to grant new trials may be exercised, unless the application is for a rehearing founded on the statutes.- — -Code of 1876, §§ 3159-3171. But if during the term at which the judgment is rendered, a motion for a new trial is made and continued, the court may at a subsequent term hear and decide it. — 2 Brick. Dig. 276, §§ 3-1. Such motions are -not, however, like causes pending in the court in which no final action is had, continued by operation of law, if not decided at the term at which they are made; nor are they kept alive by the mere general order of continuance of all cazases a/nd, motions not *91otherwise disposed of, which it is the practice of the court to' enter at the close of each term. Unless it appears affirmatively from the record that the motion was made and called to the attention of the court during the term at which judgment was rendered, and by the court continued, it is without vitality at a subsequent term, and the court has not power to entertain it. Gunnells v. State Bank, 18 Ala. 676. In this case the motion for a new trial was regularly entered at the term at which judgment was rendered. The court did not adjourn sine die, or to-the next regular term, but to a day intervening. The adjournment was authorized by the statute. — Code of 1876, § 651. The adjourned term was a mere continuation of the regular term, and over all matters not disposed of at some former term, the court had full authority; the^authority and jurisdiction it would have had if there had not been an adjournment; the particular business to be transacted at the adjourned term not being prescribed in the order of adjournment.— Van Dyke v. The State, 22 Ala. 57. The only'limitation prescribed as to the business to be transacted at the adjourned term was as to criminal, not civil causes; and all civil business was therefore in the power and jurisdiction of the court at the adjourned term. The court was not without the power to hear the motion for a new trial, and granting or refusing it was a matter of discretion-not revisable. The granting of new trials on terms and conditions to be performed in vacation, has prevailed too lon^ for us now to question it. Edwards v. Lewis, 18 Ala. 494; Ex parte Lowe, 20 Ala. 220; Ex parte Jones, 35 Ala. 706.
The complaint, original and amended, is clearly obnoxious to several of the causes of demurrer assigned. It does not aver a state of facts upon which a statutory lien on the lands described, capable of enforcement by action at law, would exist in favor of the plaintiff.
Affirmed.